Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 1 of 8




                                                            FILED
                                                               May 26 2020

                                                            SUSANY. SOONG
                                                       CLERK, U.S. DISTRICT COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                OAKLAND




                                                  20-cv-3515-DMR
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 2 of 8
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 3 of 8
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 4 of 8
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 5 of 8
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 6 of 8
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 7 of 8
Case 4:20-cv-03515-DMR Document 1 Filed 05/26/20 Page 8 of 8
